Exhibit 10.1
 
AMENDMENT No. 4 TO AT MARKET ISSUANCE SALES AGREEMENT
 
THIS AMENDMENT No. 4 TO AT MARKET ISSUANCE SALES AGREEMENT (the “Amendment”) is
entered into effective as of June 17, 2011 (the “Amendment Effective Date”), by
and between Valence Technology, Inc., a Delaware corporation (the “Company”),
and Wm Smith & Co., a Colorado corporation (“Wm Smith”).  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to such terms in
the At Market Sales Issuance Agreement dated February 22, 2008 by and between
the Company and Wm Smith, as amended by Amendment No. 1 effective July 2, 2009,
Amendment No. 2 effective December 30, 2010 and Amendment No. 3 effective
January 22, 2011 (as amended, the “Sales Agreement”).
 
Recitals:
 
WHEREAS, through the close of the market on June 17, 2011, the Company has
issued and sold 19,226,421 Shares (the “Previously Sold Shares”) prior to the
Amendment Effective Date through Wm Smith, acting as agent and/or principal,
pursuant to the terms and conditions of the Sales Agreement;
 
WHEREAS, the Company and Wm Smith each desire to amend the Sales Agreement to
increase the aggregate number of shares of the Company’s Common Stock permitted
to be sold thereunder by ten million (10,000,000), to an aggregate of thirty
million (30,000,000) shares of Common Stock;
 
WHEREAS, pursuant to Section 16 thereof, the Sales Agreement may be amended
pursuant to a written instrument executed by the Company and Wm Smith;
 
WHEREAS, such increase to thirty million (30,000,000) shares of Common Stock
permitted to be sold under the Sales Agreement less the Previously Sold Shares
shall result in 10,773,579 Shares (the “Available Shares”) being available for
issuance and sale thereunder immediately following such increase; and
 
WHEREAS, the parties hereto desire to take the actions set forth below.
 
Agreement:
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.           Amendment to Section 1 of the Sales Agreement; Increase in
Shares.  The first sentence of Section 1 of the Sales Agreement is amended and
restated in its entirety to read as follows:
 
“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, it may issue and
sell through Wm Smith, acting as agent and/or principal, up to 30,000,000 shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).”
 
 
1

--------------------------------------------------------------------------------

 
 
Unless and to the extent that the context clearly requires otherwise, references
to “Shares” in the Sales Agreement, as amended by this Amendment, shall
hereafter be deemed to include the additional ten million (10,000,000) shares of
Common Stock (the “Additional Shares”) that are the subject of this Amendment,
mutatis mutandis; provided that only the Available Shares shall remain available
for issuance thereunder.
 
2.           Prospectus Supplement.  The Company agrees to file a prospectus
supplement to the base prospectus included as part of the Registration Statement
relating to the Additional Shares (the “New Prospectus Supplement”).  The
Company will furnish to Wm Smith, for use by Wm Smith, copies of such New
Prospectus Supplement and such New Prospectus Supplement shall be included as
part of the Registration Statement and the Prospectus.
 
3.           Additional Shares Listing.  The Company will use its reasonable
best efforts to cause the Additional Shares to be listed on the Exchange and to
qualify the Additional Shares for sale under the securities laws of such
jurisdictions as Wm Smith reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares (including the Available Shares); provided, however, that the
Company shall not be required in connection therewith to qualify as a foreign
corporation or dealer in securities or file a general consent to service of
process in any jurisdiction.
 
4.           Available Shares Acknowledgment.  The Company and Wm Smith
each  acknowledge and agree that immediately following the effectiveness of this
Amendment, the number of Shares remaining available for sale under the Sales
Agreement, as amended by this Amendment, shall be 10,773,579 Shares.
 
5.           Deliveries of the Company.  No later than five business days
following execution of this Amendment, the Company shall have delivered to Wm
Smith a certificate contemplated by Section 7(m) of the Agreement and shall have
caused (a) Company Counsel to furnish a legal opinion letter addressing the same
matters set forth in such counsel’s opinion letter to Wm Smith dated January 6,
2011 and (b) its independent auditors to furnish the Comfort Letter contemplated
by Section 7(o) of the Agreement.
 
6.           No Other Amendments.  Except as set forth in this Amendment, all
the terms and provisions of the Sales Agreement shall continue in full force and
effect.
 
7.           Governing Law.  This Amendment shall be governed by and construed
under the laws of the State of New York, without giving effect to conflicts of
laws principles.
 
8.           Counterparts.  This Amendment may be executed in two counterparts
(including, without limitation, facsimile counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.
 
[Signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the respective parties have executed this Amendment No. 4 to
At Market Issuance Sales Agreement effective as of the date first set forth
above.
 

 
VALENCE TECHNOLOGY, INC.
           
By:
/s/ Robert L. Kanode      
Robert L. Kanode
     
President and Chief Executive Officer
 

 

 
WM SMITH & CO.
           
By:
/s/ William S. Smith      
William S. Smith
     
President
         

 
3